Citation Nr: 1145267	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  98-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for cervical degenerative disc disease, cervical spondylosis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar degenerative disc disease, lumbar spondylosis, lateral wedge compression fracture at L3, and acquired mid-lumbar levoscoliosis. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, W. S., and C. S.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1971 and service with reserve components before and after active service. 

In a July 1995 rating decision, the RO denied service connection for a spinal injury to the Veteran's neck and back, to include arthritis, and a fracture of a right foot, to include arthritis, and found that the claims for entitlement to service connection for pneumonia, hearing loss, tinnitus, and a lung condition as a result of exposure to lead paint were not well grounded. 

In March 2000, the Board remanded these issues for additional development.  In an April 2001 rating decision, the RO denied service connection for a right elbow condition and a right knee condition. 

In February 2005, the Board remanded all issues on appeal for additional development.  The development was completed and the case was returned to the Board.  In December 2006, the Board granted service connection for cervical and lumbar degenerative disc disease, cervical and lumbar spondylosis, lateral wedge compression fracture at L3, and acquired mid-lumbar levoscoliosis; and denied service connection for a right foot injury, residuals of pneumonia and for a respiratory disorder secondary to lead paint exposure, bilateral hearing loss, and a right knee disability.  The Board also remanded the issues of service connection for tinnitus and a right elbow condition. 

In a December 2008 rating decision, the RO effectuated the Board's decision that granted service connection for cervical degenerative disc disease and cervical spondylosis and assigned a 20 percent disability rating, and for lumbar degenerative disc disease, lumbar spondylosis, lateral wedge compression fracture at L3, and acquired mid-lumbar levoscoliosis and assigned a 10 percent disability rating, both effective as of the date of the Veteran's claim, March 9, 1995. 

The Veteran appealed the Board's December 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court granted a June 2008 Joint Motion for Partial Remand (Joint Remand), and vacated and remanded that part of the Board's decision that denied service connection for residuals of a fracture to the right foot and for a right knee disability.  In the Joint Remand, the Veteran withdrew his claims for service connection for bilateral hearing loss and residuals of pneumonia and for a respiratory disability claimed as due to exposure to lead-based paint fumes. 

In a March 2009 rating decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C. 1151 for a heart/cardiovascular disability. 

In May 2009, the Veteran submitted a notice of disagreement with his disability ratings for his service-connected neck and back disabilities and indicated that the effective date for these ratings should be prior to March 9, 1995. 

In September 2009, the Board remanded the claims for service connection for a right knee disability and residuals of a fracture of the right foot, granted service connection for tinnitus, and denied service connection for a right elbow disability. 

In a February 2010 rating decision, the RO effectuated the Board's grant of service connection for tinnitus, assigning a 10 percent disability rating. 

In a September 2010 decision, the Board denied higher initial ratings for the Veteran's neck and back disabilities on a schedular basis and remanded the TDIU and increased rating issues for consideration of an extra-schedular evaluation, and remanded the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart/cardiovascular disorder.  

The Veteran appealed the Board's September 2010 decision to the Court.  In a May 2011 Order, the Court granted a May 2011 Joint Motion, and vacated and remanded that part of the Board's decision that denied higher initial ratings for the neck and back disabilities.  In the Joint Remand, the Veteran withdrew his claims for service connection for right knee and foot disabilities and claims for earlier effective dates for service connection for neck and back disabilities.

As noted in the September 2010 Board decision, the issues of entitlement to service connection for arthritis of the joints, heart disease, a respiratory condition, neurological disorders, and posttraumatic stress disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart/cardiovascular disorder, entitlement to higher initial ratings for cervical and lumbar spine disabilities on an extra-schedular basis, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extra-schedular basis will be addressed in a later decision once the development requested in the remand portion of the September 2010 Board decision has been completed and the issues recertified to the Board.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed on both issues on appeal.

In a September 2011 statement, the Veteran's attorney asserted that his disabilities had worsened and requested a new examination to determine the current severity of his disabilities.  In this regard, the attorney noted a March 2010 statement, received by the RO in June 2010, in which the Veteran indicated that his disabilities had worsened since the last VA examination conducted in 2009.  

After review, the Board notes that, in a statement received in June 2010, the Veteran did indeed indicate that his disabilities had worsened since his last VA examination in June 2009, noting that they affect him more than ever and he has lost many functions men of his age should still have.  Further, an earlier April 2010 report of contact reflects that he called to file new claims for increased ratings for his neck and back conditions.  Although an appeal for these disabilities was already pending, the Board observes that his actions indicate a worsening of his disabilities.  Given the above, the RO should afford the Veteran a VA examination to determine the current severity of his cervical and lumbar spine disabilities.

Prior to the examination, the RO should obtain updated treatment reports from the Shreveport VA Medical Center (VAMC).  In this regard, the record contains treatment reports from this facility dated through May 2010.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment reports from the Shreveport VAMC since June 2010 regarding the issues on appeal.

2.  After completion of the above, schedule the Veteran for a VA orthopedic/neurological examination, by an appropriate specialist, to determine the nature, extent, and severity of his cervical and lumbar spine disorders.  
The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the cervical and lumbar spine disabilities due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of the aforementioned factors, including during prolonged, repetitive use of the back or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected spine disabilities, such as radiculopathy or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity as mild, moderate, moderately severe or severe.

The examination report should also include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

Finally, the examiner should indicate the effect the Veteran's service-connected cervical and lumbar spine disabilities have on his ability to obtain and maintain gainful employment.  

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why. 

3.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the appellant is required until he receives further notice; however, the appellant is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

